 USDC IN/ND case 3:19-cv-00709-JD-MGG document 4 filed 08/19/19 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 RONNIE BEE CISLO,

                         Plaintiff,

                        v.                               CAUSE NO.: 2:19-CV-282-TLS-JEM

 JON BOYD, et al.,

                        Defendants.

                                      OPINION AND ORDER

       Ronnie Bee Cislo, a prisoner without a lawyer, filed a Complaint. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers . . . .” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (internal quotation marks and citations omitted). Nevertheless, pursuant

to 28 U.S.C. § 1915A, this court must review the Complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must

allege: (1) that defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the Complaint, Cislo alleges that he suffers from hepatitis C and genital herpes. In

October 2018, he arrived at the Laporte County Jail as a pretrial detainee. Since that time, he has

received no treatment for his medical issues. Cislo seeks money damages and immediate

treatment for hepatitis C and genital herpes.

       Cislo asserts a claim against the Sheriff Jon Boyd, Officer Ott, and Dr. Tchatchet for

failing to treat hepatitis C and genital herpes. Because Cislo is a pretrial detainee, his claim is
 USDC IN/ND case 3:19-cv-00709-JD-MGG document 4 filed 08/19/19 page 2 of 4


assessed under the Fourteenth Amendment. Mulvania v. Sheriff of Rock Island Cty., 850 F.3d

849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding

pretrial detainees in conditions that ‘amount to punishment.’” Id. (quoting Bell v. Wolfish, 441

U.S. 520, 535 (1979)). “A pretrial condition can amount to punishment in two ways: first, if it is

‘imposed for the purpose of punishment,’ or second, if the condition ‘is not reasonably related to

a legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the

purpose of the government action is punishment.’” Id. (quoting Bell, 441 U.S. at 538–39). “[A]

pretrial detainee can prevail by providing only objective evidence that the challenged

governmental action is not rationally related to a legitimate governmental objective or that it is

excessive in relation to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473–74

(2015). The Seventh Circuit has held that “medical-care claims brought by pretrial detainees

under the Fourteenth Amendment are subject only to the objective unreasonableness inquiry

identified in Kingsley.” Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018).

       “It is well established that there is no respondeat superior liability under § 1983.” Gayton

v. McCoy, 593 F.3d 610, 622 (7th Cir. 2010). Rather, “[l]iability depends on each defendant’s

knowledge and actions, not on the knowledge or actions of persons they supervise.” Burks v.

Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[Section] 1983 lawsuits against individuals

require personal involvement in the alleged constitutional deprivation to support a viable claim.”

Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003). Because Cislo does not explain

whether the individual defendants are aware of his medical needs or describe how they

responded when he asked them for treatment, Cislo cannot proceed against them.

       Cislo also asserts a claim against Quality Correctional Care, LLC, a corporate entity that

provides medical care for inmates at the Laporte County Jail. Under § 1983, liability for




                                                 2
 USDC IN/ND case 3:19-cv-00709-JD-MGG document 4 filed 08/19/19 page 3 of 4


corporate entities exists only when the execution of a policy or custom inflicts the injury.

Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). These defendants may be held liable for

“an express policy that, when enforced, causes a constitutional deprivation.” Id. The policy must

be the “moving force behind the deprivation of his constitutional rights.” Johnson v. Cook Cty.,

526 F. App’x 692, 695 (7th Cir. 2013). Absent an unconstitutional policy, liability of a

corporation may be established with a showing of “a widespread practice that, although not

authorized by written law or express [corporate] policy, is so permanent and well settled as to

constitute a custom or usage with the force of law.” McTigue v. City of Chicago, 60 F.3d 381,

382 (7th Cir. 1995). Cislo alleges that Quality Correctional Care maintains a policy of denying

inmates treatment for hepatitis C and genital herpes. Giving the inferences to which Cislo is

entitled at the pleading stage, Cislo states a plausible claim against Quality Correctional Care.

       For these reasons, the Court:

       (1) GRANTS Ronnie B. Cislo leave to proceed against the Quality Correctional Care,

LLC for maintaining a policy of denying inmates treatment for hepatitis C and genital herpes that

caused a violation of his rights under the Fourteenth Amendment;

       (2) GRANTS Ronnie B. Cislo leave to proceed against Quality Correctional Care, LLC

on an injunctive relief claim for medical treatment for hepatitis C and genital herpes to the extent

required by the Fourteenth Amendment;

       (3) DISMISSES the Sheriff Jon Boyd, Officer Ott, and Dr. Tchatchet;

       (4) DISMISSES all other claims;

       (5) DIRECTS the Clerk of Court and the United States Marshals Service to issue and

serve process on Quality Correctional Care, LLC at the LaPorte County Jail with a copy of this

Order and the Complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and




                                                 3
 USDC IN/ND case 3:19-cv-00709-JD-MGG document 4 filed 08/19/19 page 4 of 4


       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Quality Correctional Care, LLC

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10.1, only to

the claims for which Ronnie B. Cislo has been granted leave to proceed in this screening order.

       SO ORDERED on August 19, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                4
